UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 94-60678
                         Summary Calendar


                         SANABEL EL-ATTAR,

                                                Plaintiff-Appellant,


                              VERSUS


               MISSISSIPPI STATE UNIVERSITY, ET AL.,

                                               Defendants-Appellees.




          Appeal from the United States District Court
            For the Northern District of Mississippi
                         (1:91 CV 326 S D)
                        (September 1, 1995)


Before GARWOOD, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

                             I.   FACTS
     Sanabel El-Attar ("El-Attar") is a naturalized citizen of

the United States who was born in Egypt.     She received a Bachelor

of Commerce Degree from Ain Shams University in Cairo, Egypt, in


     *
        Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
1959.   In 1973, she received a Master of Arts Degree in Sociology

from the University of Georgia.    In 1980, El-Attar was accepted

to the Master of Business Administration program at Mississippi

State University ("MSU").    She received her degree in 1985.

     From 1985 through 1991 El-Attar repeatedly applied for

admission to the Doctor of Business Administration ("DBA")

program at MSU.    She was not accepted into the program.   As a

result of this continued rejection, El-Attar filed a civil rights

action against MSU and others alleging she had been discriminated

against because of her sex and national origin.    El-Attar made

claims under Title VI of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000(e), and Title IX of the Education Amendments of 1972, as

amended, 20 U.S.C. § 1681, asserting that MSU's exclusive use of

the Graduate Management Admission Test ("GMAT") in admissions had

a disparate impact on women and individuals who spoke English as

a second language.

     Following a bench trial, the district court entered its

memorandum order that El-Attar's suit be dismissed because she

failed to establish that the defendants violated Title VI and

Title IX.    The district court found that MSU did not use the GMAT

as the sole determinative factor for admissions into the DBA

program.    The district court also found that El-Attar had not

presented any "persuasive statistical data" or "credible expert

testimony" to show that MSU's admissions policy for the DBA

program had a disparate impact on females or individuals who




                                  2
spoke English as a second language.   El-Attar timely filed a

notice of appeal.   We affirm.




                                 3
                             II.    DISCUSSION

A.   Finding that GMAT Score Was Not Sole Criterion for Admission:

      El-Attar argues that the district court was clearly erroneous

in its finding that MSU did not use the GMAT score alone to

determine who would be admitted into the DBA program.1           This Court

reviews factual findings under the "clearly erroneous" standard.

Fed. R. Civ. P. 52; Johnston v. Lucas, 786 F.2d 1254, 1257 (5th

Cir. 1986).      A district court's findings of fact are not clearly

erroneous if they are "plausible in light of the record in its

entirety."    Anderson v. City of Bessemer City, 470 U.S. 564, 573-74

(1985).

      The testimony of several MSU faculty members who sat on the

DBA admissions committee supports the finding that the GMAT score

was not the sole admission criterion. Dr. R.H. Gilmer, Director of

Graduate Studies, testified that the GMAT was only one part of the

application to the doctoral program.          The other parts included the

applicant's statement of reasons for seeking admission, academic

transcripts, and letters of reference.               Dr. Louis M. Capella,

currently    a   professor   of   marketing    and   one-time   Director   of

Graduate Studies, testified that the GMAT score was not the only

criterion for admission.           Dr. Richard D. Koshel, dean of the

graduate school, testified that in his experience at MSU the GMAT


      1
      El-Attar devotes a great deal of her appellate brief to the
argument that it is improper to use the GMAT as the sole
admission criterion. As will be discussed below, the district
court was not clearly erroneous in its finding that the GMAT was
not the sole admission criterion. As such, whether such a policy
is proper is not relevant to the this case.

                                      4
score was not a "go-no-go-decision."                 Dr. Jung P. Shim, a full

professor    of     Management   Information         Systems,     testified       that

admission to the MSU DBA program included consideration of GMAT

scores,     grade    point    averages,       experience,       and     letters    of

recommendation.        Dr.   Mary   Jones,      an    assistant       professor    of

Management and Information Systems, testified that in reviewing

applications for the DBA program she considers GMAT scores, grade

point averages, letters of recommendation, work experience, and the

applicant's written reasons for applying to the program.                          Dr.

Rodney Andrews Pearson, an associate professor of Management and

Information Systems at MSU, testified that reviewing an application

consists of examining the entire application, including letters of

recommendation,       the    applicant's        narrative       answers     on    the

application form, the applicant's philosophies, the applicant's

reasons for getting the degree, grade point averages, and GMAT

score.      Dr.   Pearson    testified       that   none   of   those     items   was

absolutely determinative of whether an applicant was accepted. El-

Attar testified that she knew of several other applicants who were

admitted even though their GMAT score was below the recommended

level.

     Dr. Elias Richard Callahan, Jr., a former faculty member at

MSU, testified in his deposition that the admission procedure for

the DBA program was automatically halted if the applicant did not

have an appropriate GMAT score.              Dr. Callahan testified that he

"had nothing to do with the admission process," and that Dr.

Capella was in charge of the admissions process. El-Attar contends


                                         5
that Dr. Callahan alone testified as to the admissions practices

prior to 1989.   This is incorrect.   Dr. Capella was the Director of

Graduate Studies from 1982-89.        His testimony was specifically

directed to the time when he was the director.         He personally

recalled El-Attar's 1985 application.

      Given the consistent testimony of the faculty involved in the

admissions process, it cannot be said that the district court was

clearly erroneous in finding that the GMAT would not by itself stop

an application, notwithstanding the testimony of Dr. Callahan. The

district court was not clearly erroneous in its factual finding.

B.   Disparate Impact Claim:

      El-Attar asserts that "MSU's sole reliance upon GMAT scores to

cut-off acceptance to the DBA program disparately impacts female

students" and "international students whose native language is not

English."    Thus, her disparate impact claim is dependent on a

finding of sole reliance upon GMAT scores.    As we have already held

that the district court was not clearly erroneous in its finding

that MSU did not solely rely on GMAT scores, the disparate impact

claim fails as well.




                                 6